Order filed, May 14, 2015.




                                         In The
                                  Court of Appeals
                                       For The
                              First District of Texas
                                     ____________

                                  NO. 01-15-00339-CR

                        STEVEN WAYNE FISHER, Appellant

                                           V.

                             THE STATE OF TEXAS, Appellee


                       On Appeal from the 263rd District Court
                               Harris County, Texas
                             Trial Court Case 1428579



                                        ORDER

       The reporter’s record in this case was due May 4, 2015. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.
       We order Marcia Barnett, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 30 days of the date of this order.


/s/ Jan Bland
   Acting individually